Citation Nr: 1614027	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  09-46 533	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease on an extraschedular basis.

2.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity on an extraschedular basis.

3.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity on an extraschedular basis.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to December 1969, with service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2008 and July 2008 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), located in Columbia, South Carolina.  A September 2012 rating decision of the RO subsequently increased the evaluation for peripheral neuropathy of the right lower extremity to 20 percent.

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in November 2010.  A transcript is of record.

This appeal was previously before the Board in January 2015 and remanded for additional development.


FINDING OF FACT

On March 24, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


